Silverman, J. (concurring).
Whether the actions of the mental hospital and its physicians with respect to retaining petitioner as a patient were or were not strictly correct, there is nothing to indicate that the criticisms that are made by the dissent represent either a general or repetitive practice or policy of respondent rather than merely what happened with respect to this one patient, as to whom the case is clearly moot. There is, therefore, no need for judicial intervention to lay down some rule of law that may be applicable in other situations, or to make a general criticism of what happened in this case. Consideration of our function as an intermediate appellate court should make us chary of expressing opinions on cases where the particular case is moot. As an intermediate appellate court we do not settle the law of the State; our primary focus must thus be on the decision of the particular case before us. And when that particular case has become moot so has our role in that case.